In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, entered April 25, 1979, which dismissed the petition. Appeal dismissed, without costs or disbursements. In view of petitioner’s conditional release, he is no longer restrained of his liberty. Accordingly, he is not entitled to a writ of habeas corpus (see CPLR 7002, subd [a]; People ex rel. Yacobellis v McKendrick, 28 NY2d 808; People ex rel. Wilder v Markley, 26 NY2d 648; People ex rel. Butts v McMann, 24 NY2d 772; People ex rel. Jones v Ternullo, 52 AD2d 631; People ex rel. Christian v Vincent, 49 AD2d 914; People ex rel. Ali v Sperbeck, 66 AD2d 827). Hopkins, J. P., Damiani, Titone and Lazer, JJ., concur.